SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

221
CA 13-01454
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


JUSTIN BROWN, PLAINTIFF-APPELLANT,

                     V                                             ORDER

VALERIE ALEXANDER, ALSO KNOWN AS VALERIE J.
LAYMON, DEFENDANT-RESPONDENT.


ATHARI & ASSOCIATES, LLC, NEW HARTFORD (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HURWITZ & FINE, P.C., BUFFALO (V. CHRISTOPHER POTENZA OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Oneida County (David
A. Murad, J.), entered March 4, 2013. The order denied in part
plaintiff’s motion seeking, inter alia, summary judgment.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on February 24 and March 31, 2014, and filed
in the Oneida County Clerk’s Office on April 3, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court